         Case 6:16-cv-00173-RP-AWA Document 930 Filed 04/07/21 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

JANE DOE 1, et al. ,                              §
           Plaintiffs,                            §
                                                  §
v.                                                §     Civil Action No. 6:16-CV-00173-RP-AWA
                                                  §
                                                  §
BAYLOR UNIVERSITY,                                §                             Consolidated with
         Defendant.                               §                         6:17-CV-228-RP-AWA
                                                  §                         6:17-CV-236-RP-AWA
                                                  §

          PLAINTIFFS’ AND DEFENDANT’S JOINT ADVISORY AS TO ECF 929

TO THE HONORABLE JUDGE OF THIS COURT:

         In response to the Court’s inquiry in ECF 929, the parties conferred, but were unable to

reach an agreement.

         Plaintiffs’ position is as follows:

     •   There are 2,500 documents dated prior to June 15, 2016, that are responsive to requests for
         production and that Baylor did not produce prior to the UnitedLex audit; and

     •   There are 5,569 documents dated prior to June 15, 2016, that are responsive to requests for
         production and that Baylor claims are privileged, but Baylor did not log prior to the
         UnitedLex audit.

         Defendant’s position is as follows:

     •   There are 1,114 documents dated prior to June 15, 2016, that are responsive to requests for
         production and that Baylor may not have produced prior to the UnitedLex audit ; and

     •   There are 857 documents dated prior to June 15, 2016, that are responsive to requests for
         production and that Baylor claims are privileged, but Baylor may not have logged prior to
         the UnitedLex audit.

         The parties understand from ECF 929 that the Court does not desire additional briefing.

The parties are ready and willing to submit an explanation for how the parties arrived at their

respective document numbers.
Case 6:16-cv-00173-RP-AWA Document 930 Filed 04/07/21 Page 2 of 4




                             Respectfully submitted,

                             COUNSEL FOR DEFENDANT
                             BAYLOR UNIVERSITY:

                             THOMPSON & HORTON LLP

                             /s/ Lisa A. Brown
                             Lisa A. Brown
                             State Bar of Texas No. 03151470
                             3200 Southwest Freeway, Suite 2000
                             Houston, Texas 77027
                             (713) 554-6741
                             lbrown@thompsonhorton.com

                             Holly G. McIntush
                             State Bar of Texas No. 24065721
                             8300 N. MoPac Expressway, Suite 220
                             Austin, Texas 78759
                             (512) 615-2351 (telephone)
                             (512) 682-8860
                             hmcintush@thompsonhorton.com

                             WEISBART SPRINGER HAYES LLP

                             Julie A. Springer
                             State Bar of Texas No. 18966770
                             jspringer@wshllp.com
                             Sara E. Janes
                             State Bar of Texas No. 24056551
                             sjanes@wshllp.com
                             Geoffrey D. Weisbart
                             State Bar of Texas No. 21102645
                             gweisbart@wshllp.com
                             212 Lavaca Street, Suite 200
                             Austin, Texas 78701
                             512.652.5780
                             512.682.2074 fax




                                2
Case 6:16-cv-00173-RP-AWA Document 930 Filed 04/07/21 Page 3 of 4



                             COUNSEL FOR PLAINTIFFS:

                             DUNNAM & DUNNAM, L.L.P.

                             /s/ Jim Dunnam
                             Jim Dunnam
                             State Bar No. 06258010
                             jimdunnam@dunnamlaw.com
                             Eleeza Johnson
                             State Bar No. 24058690
                             eleezajohnson@dunnamlaw.com
                             Andrea Mehta
                             State Bar No. 24078992
                             andreamehta@dunnamlaw.com
                             4125 West Waco Drive
                             Waco, Texas 76710
                             Telephone: (254) 753-6437
                             Facsimile: (254) 753-7434

                             BRAZIL & DUNN, L.L.P.

                             Chad W. Dunn
                             State Bar No. 24036507
                             K. Scott Brazil
                             State Bar No. 02934050
                             3303 Northland Drive, Suite 205
                             Austin, Texas 78731
                             Telephone: (512) 717-9822
                             Facsimile: (512) 515-9355
                             chad@brazilanddunn.com




                                3
      Case 6:16-cv-00173-RP-AWA Document 930 Filed 04/07/21 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing advisory was served upon all

counsel of record on April 7, 2021, via the Court’s ECF/CMF electronic service system as follows:

       Mr. Chad W. Dunn (Attorney in Charge)              Via ECF: chad@brazilanddunn.com
       BRAZIL & DUNN, L.L.P.
       4407 Bee Caves Road, Suite 111
       Austin, Texas 78746

       Mr. K. Scott Brazil                                Via ECF: scott@brazilanddunn.com
       BRAZIL & DUNN, L.L.P.
       13231 Champion Forest Drive, Suite 460
       Houston, Texas 77069

       Mr. Jim Dunnam                                  Via ECF: jimdunnam@dunnamlaw.com
       Ms. Andrea Mehta                               Via ECF: andreamehta@dunnamlaw.com
       Ms. Eleeza Johnson                             Via ECF: eleezajohnson@dunnamlaw.com
       DUNNAM & DUNNAM, L.L.P.
       4125 West Waco Drive
       Waco, Texas 76710

       Ms. Laura Benitez Geisler                              Via ECF: lgeisler@textrial.com
       Mr. Sean J. McCaffity                                Via ECF: smccaffity@textrial.com
       Jody L. Rodenberg                                    Via ECF: jrodenberg@textrial.com
       Alexandria Risinger                                   Via ECF: arisinger@textrial.com
       George (Tex) Quesada                                  Via ECF: quesada@textrial.com
       SOMMERMAN, MCCAFFITY,
        QUESADA & GEISLER, LLP
       3811 Turtle Creek Boulevard, Suite 1400
       Dallas, Texas 75219-4461


                                             /s/ Lisa A. Brown
                                             Lisa A. Brown




                                                 4
